United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, Ashland, KY, Employer
)
__________________________________________ )
R.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0068
Issued: May 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 10, 2017 appellant filed a timely appeal from a July 19, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated November 18, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 31, 2002 appellant, then a 47-year-old correctional counselor, filed a traumatic
injury claim (Form CA-1) alleging that on that date he was walking down stairs while in the
1

5 U.S.C. § 8101 et seq.

performance of duty, when he overstepped. This caused the heel of his left foot to hit the edge of
the steps, which in turn caused him to slip and twist his left knee.2
In an attending physician’s report (Form CA-20) dated June 7, 2002, Dr. Jack R. Steel, a
Board-certified orthopedic surgeon, evaluated appellant and reported the history of injury and
noted that x-rays showed no degenerative changes or fractures. He diagnosed torn medial
meniscus, left knee and indicated that he was temporarily totally disabled.
In a report dated January 27, 2003, Dr. Steel noted that appellant initially injured his left
knee on January 22, 2002, when he missed the last step and twisted his knee while at work. He
noted that the knee was swollen and sore for a while, but it improved and he was able to resume
his regular activities. Dr. Steel noted that on May 5, 2002 appellant was playing softball and as he
passed first base, he planted his left foot, his knee buckled, and his pain became severe, such that
he was not able to resume his regular activities. He further noted that on May 22, 2002 appellant
complained of a painful, swollen, left knee. Dr. Steel again diagnosed an acute injury to the medial
compartment of the knee, most likely a torn medial meniscus. He explained that appellant
underwent arthroscopic evaluation and treatment on May 24, 2002. Dr. Steel explained that his
operative findings revealed a torn medial meniscus, which he presumed occurred at some point
before the more recent injury of May 5, 2002. He advised that the medial femoral condyle fracture
with loose cartilage fragments floating in the knee, were related to the injury of May 5, 2002.
Dr. Steel explained that the meniscus had been torn with the injury in January, hence the
intermittent symptoms of pain in the knee which were not debilitating. He advised that the
subsequent incident of May 5, 2002 caused a significant increase in discomfort and contributed to
additional problems related to the medial meniscus. Dr. Steel opined that the new injury of May 5,
2002 “precipitated the knee for more expeditious treatment.”
By decision dated February 18, 2003, OWCP accepted the claim for left medial meniscus
tear and the resultant left knee arthroscopy, which had been performed on May 24, 2002.3
In a report dated January 19, 2005, Dr. Steel advised that appellant had excellent strength
in his quads and was regaining quad mass. He indicated that appellant was asymptomatic and
since he had retired, he was “not likely to abuse his knees as much.”
On September 21, 2015 appellant filed a notice of recurrence (Form CA-2a) claiming time
lost from work. He explained that as the years progressed, his left knee and leg became weaker
and more painful. Appellant asserted that this was the same knee for which OWCP had accepted
a meniscus tear and Dr. Steel had recommended a knee replacement. He noted that he was
presently employed as a custodian for a local school district. Appellant described his current duties
as cleaning restrooms, classrooms, and hallways with other duties as assigned.

2
The record reflects that appellant previously sustained an injury to his left knee while playing softball on May 5,
2002, which required surgery on his left knee.
3

By decision dated November 21, 2003, OWCP issued a schedule award for 21 percent left lower extremity
permanent impairment. The award covered a period of 60.48 weeks for the period February 26, 2003 to
April 24, 2004.

2

In a development letter dated October 6, 2015, OWCP noted that it had not received
evidence in support of the recurrence claim. It requested that appellant submit factual and medical
evidence to support his claim for a recurrence and instructed him to complete an attached
questionnaire. OWCP afforded him 30 days to respond.
Appellant submitted his response to the development questionnaire on October 17, 2015.
He noted that his left knee continued to worsen over time. Appellant explained that he was
currently working as a custodian and that it was difficult to complete his tasks. He advised that he
did not have a problem with his right knee, but his injured left knee continued to worsen. Appellant
indicated that he swept, mopped, collected garbage, did general cleaning and his symptoms were
“present continuously.”
In an October 14, 2015 report, Dr. Steel noted his treatment of appellant for osteoarthritis.
He advised that appellant’s symptoms had worsened over the years and provided a diagnosis of
osteoarthritis, consistent with progression of osteoarthritic changes following medial
meniscectomy in 2002 for his accepted employment injury. Dr. Steel advised that it appeared that
the original injury contributed to appellant’s current state and that a total knee arthroplasty was
likely the only available treatment option.
In a November 3, 2015 report, Dr. Steel explained that appellant had, over the years, done
remarkably well with his left knee. He advised that at the time of the surgery in 2002 that he had
expected that appellant would have had rapid progression of degenerative arthritic changes of the
knee, but they had not been as rapid as he had anticipated. Dr. Steel noted that appellant was
presently symptomatic and definitive treatment would be a unicompartmental or total knee
arthroplasty. He opined that it appeared that the original injury contributed to “the current state of
affairs with his left knee.” Dr. Steel also noted that diagnostic testing of the right knee revealed
degenerative changes in the right knee, which had not been involved in the injury at work.
By decision dated December 15, 2015, OWCP denied the claim for recurrence finding that
the evidence submitted in support of his claim failed to establish that appellant required additional
medical treatment due to a worsening of his accepted work-related conditions without an
intervening cause.
On January 15, 2016 appellant requested a review of the written record. He did not submit
additional evidence in support of his claim.
By decision dated June 14, 2016, OWCP’s hearing representative affirmed the
December 15, 2015 decision. She found that appellant had not provided a rationalized medical
opinion explaining how the 2002 injury, which had been entirely asymptomatic and required no
medical attention for 10 years, was the cause of his current left knee condition.
On July 25, 2016 appellant requested reconsideration. He noted that in support of his
request that he was submitting three pieces of additional evidence including a letter from his
physician, a surgical note from a left total knee replacement, and a pamphlet on knee osteoarthritis
and medication. In notes dated May 2 and July 13, 2016 and an August 22, 2015 report,
Dr. Richard Manis, a Board-certified orthopedic surgeon, noted that appellant had a total left knee
replacement on May 2, 2016 and opined that “this surgery may be related to his previous injury in

3

2002 at the [employing establishment].” He explained that appellant attempted many treatments
and procedures to control the pain in the left knee since his original injury in 2002, which resulted
in a diagnosis of osteoarthritis of the left knee. Dr. Manis advised that appellant was progressing
well and a full recovery was expected.
By decision dated November 18, 2016, OWCP reviewed the merits of the claim, but denied
modification of the June 14, 2016 decision, finding that appellant had not established a recurrence.
On January 30, 2017 appellant submitted a medical report containing diagnostic test results
which were unrelated to his left knee condition.
On June 30, 2017 appellant requested reconsideration. In a separate letter, he asserted that
meniscal tears were associated with a progression of knee osteoarthritis. Appellant provided a
March 22, 2017 functional capacity evaluation which indicated that he was capable of sedentary
work. He argued that the claims examiner did not describe the injury correctly and she was not
qualified to review his case. Appellant also submitted a medical article on meniscal tears and knee
osteoarthritis as well as a March 22, 2017 report from a physical therapist.
By decision dated July 19, 2017, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was irrelevant or immaterial and insufficient to warrant review
of its prior decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.4
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration, without
reopening the case for a review on the merits.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If OWCP chooses to grant reconsideration, it

4
5 U.S.C. § 8128(a); see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549
(issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

Id. at § 10.606(b)(3).

6

Id.

7

Id. at § 10.607(a).

4

reopens and reviews the case on its merits.8 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or advance a relevant legal argument not previously considered by OWCP. Consequently, he
is not entitled to further review of the merits of his claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).
In support of his reconsideration request, appellant submitted a March 22, 2017 functional
capacity evaluation which indicated that he was capable of sedentary work, a medical article on
meniscal tears and knee osteoarthritis, as well as a March 22, 2017 report from a physical therapist.
A claimant may be entitled to a merit review by submitting relevant and pertinent new evidence,
but appellant did not submit such evidence in this case.10 The underlying issue in this case is
whether appellant has provided sufficient evidence to meet his burden of proof to establish a
recurrence of disability causally related to his accepted employment injury without an intervening
cause. The Board finds that the evidence submitted is not relevant and pertinent evidence as it
does not contain a reasoned medical report from a physician explaining how his current disability
is causally related to his accepted employment injury. Appellant is therefore not entitled to a
review of the merits of his claim based on the third above-noted requirement under section
10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 10.608(a); H.H., Docket No. 18-1660 (issued March 14, 2019); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); D.N., Docket No. 18-1630 (issued March 7, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
10

S.S., Docket No. 18-0647 (issued October 15, 2018).

11
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the July 19, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

